Citation Nr: 0623215	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  99-13 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

By rating decision dated in September 1994, the Regional 
Office (RO) denied the veteran's claim for service connection 
for retinitis pigmentosa.  He was notified of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.  The 
veteran subsequently sought to reopen his claim, but in a 
March 1999 rating action, the RO held that new and material 
evidence had not been received to reopen the claim for 
service connection for retinitis pigmentosa.  When this case 
was previously before the Board of Veterans' Appeals (Board) 
in February 2001, it found that the evidence was new and 
material, but denied service connection for retinitis 
pigmentosa on the merits.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated October 17, 2001, granted a 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion), and vacated that part of the Board's decision that 
denied service connection for retinitis pigmentosa.  

In a statement dated in June 2006, the veteran's attorney 
raised a claim for a total rating based on individual 
unemployability due to service-connected disability.  Since 
this matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issue of entitlement to service connection for retinitis 
pigmentosa.  Thus, to comply with the Joint Motion, the Board 
directs that the veteran be provided adequate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2005), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claim.  The veteran must be apprised that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


